Case 1:18-cv-07291-VSB-RWL Document 74-24 Filed 08/10/20 Page 1 of 12




                   EXHIBIT 23
                  Case 1:18-cv-07291-VSB-RWL Document 74-24 Filed 08/10/20 Page 2 of 12
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                          8/6/20, 4)41 PM




                                                           Select A Case


                                             Richard Morales is a plaintiff in 48 cases.


                                                                                         15:0078(15:78m(a)
  1:00-cv-00957-             Morales v. Adept Technology,
                                                          filed 02/08/00 closed 05/29/01 Securities Exchange
  LMM                        et al
                                                                                         Act)


                                                                                                       15:0078(15:78m(a)
                             Morales, et al v. Energy
  1:00-cv-01176-DC                                                      filed 02/17/00 closed 05/30/01 Securities Exchange
                             Biosystems, et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:00-cv-01342-             Morales v. ISS Group, Inc., et
                                                                        filed 02/22/00 closed 05/22/01 Securities Exchange
  AKH                        al
                                                                                                       Act)


                                                                                           15:0078(15:78m(a)
  1:00-cv-01753-             Morales v. IEC Electronics, et
                                                            filed 03/07/00 closed 07/12/01 Securities Exchange
  BSJ                        al
                                                                                           Act)


                                                                                                       15:0078(15:78m(a)
  1:00-cv-01759-             Morales v. Network Systems
                                                                        filed 03/08/00 closed 07/29/00 Securities Exchange
  JGK                        Intl, et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:00-cv-02430-             Morales v. Critical Path Inc.,
                                                                        filed 03/30/00 closed 06/08/00 Securities Exchange
  LAK                        et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:00-cv-02482-             Morales v. Coleman Co. Inc.,
                                                                        filed 03/31/00 closed 05/01/00 Securities Exchange
  VM                         et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:00-cv-02911-
                             Morales v. Ubarter.com, et al              filed 04/14/00 closed 01/10/01 Securities Exchange
  MBM
                                                                                                       Act)


                                                                                                                   15:0078(15:78m(a)

https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?797034062806483-L_1_1-0-152249-pty-pla%20%20%20%20%20%20%20-plaintiff            Page 1 of 6
                  Case 1:18-cv-07291-VSB-RWL Document 74-24 Filed 08/10/20 Page 3 of 12
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                     8/6/20, 4)41 PM



  1:00-cv-03122-             Morales v. Memberworks                     filed 04/24/00 closed 08/28/00 Securities Exchange
  JSM                        Inc., et al                                                               Act)



                                                                                                       15:0078(15:78m(a)
  1:00-cv-03964-HB Morales v. WRP Corp., et al                          filed 05/24/00 closed 06/15/00 Securities Exchange
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:00-cv-03987-             Donoghue, et al v.
                                                                        filed 05/25/00 closed 06/20/01 Securities Exchange
  JSM                        Flightserv.Com, et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:00-cv-04891-             Morales v. Memberworks
                                                                        filed 06/30/00 closed 11/13/00 Securities Exchange
  LAP                        Inc., et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:00-cv-05083-             Morales v. Rofin-Sinar Tech.,
                                                                        filed 07/11/00 closed 11/16/00 Securities Exchange
  LLS                        et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:00-cv-05085-             Morales v. Payforview.com
                                                                        filed 07/11/00 closed 11/21/00 Securities Exchange
  LAP                        Corp., et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:00-cv-05181-
                             Morales v. It Group Inc., et al            filed 07/13/00 closed 02/07/01 Securities Exchange
  AKH
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
                   Morales v. Alysis
  1:00-cv-05410-RO                                                      filed 07/24/00 closed 01/19/01 Securities Exchange
                   Technologies, et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
                   Morales v. Nevada
  1:00-cv-05497-RO                                                      filed 07/25/00 closed 02/26/01 Securities Exchange
                   Manhattan, et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:00-cv-05675-             Morales v. Frontier Airlines,
                                                                        filed 07/28/00 closed 06/26/01 Securities Exchange
  SHS                        et al
                                                                                                       Act)


https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?797034062806483-L_1_1-0-152249-pty-pla%20%20%20%20%20%20%20-plaintiff       Page 2 of 6
                  Case 1:18-cv-07291-VSB-RWL Document 74-24 Filed 08/10/20 Page 4 of 12
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                     8/6/20, 4)41 PM



                                                                                                       15:0078(15:78m(a)
  1:00-cv-06695-
                             Morales v. Econnect, et al                 filed 09/06/00 closed 12/01/00 Securities Exchange
  AKH                                                                                                  Act)



                                                                                                       15:0078(15:78m(a)
  1:00-cv-06787-             Morales v.
                                                                        filed 09/08/00 closed 09/29/00 Securities Exchange
  AGS                        Usabancshares.com, et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:00-cv-07970-             Morales v. Payforview.com
                                                                        filed 10/19/00 closed 12/28/00 Securities Exchange
  GBD                        Corp., et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:00-cv-07971-             Morales v. Complete
                                                                        filed 10/19/00 closed 01/24/01 Securities Exchange
  JSM                        Wellness, et al
                                                                                                       Act)


                                                                                          15:0078(15:78m(a)
  1:01-cv-00700-             Morales v. Lynx Therapeutics,
                                                           filed 01/29/01 closed 03/08/01 Securities Exchange
  GBD                        et al
                                                                                          Act)


                                                                                                       15:0078(15:78m(a)
  1:01-cv-00708-             Morales, et al v. Natural
                                                                        filed 01/29/01 closed 05/09/02 Securities Exchange
  RWS                        Microsystems, et al
                                                                                                       Act)


                                                                                            15:0078(15:78m(a)
  1:01-cv-01302-             Morales v. Creditrust Corp., et
                                                             filed 02/21/01 closed 05/15/01 Securities Exchange
  RMB                        al
                                                                                            Act)


                                                                                                       15:0078(15:78m(a)
  1:01-cv-01303-             Morales, et al v. CT Holdings
                                                                        filed 02/21/01 closed 01/30/03 Securities Exchange
  KMW-KNF                    Inc., et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:93-cv-03693-             Morales v. NYCAL
                                                                        filed 06/02/93 closed 12/13/93 Securities Exchange
  MP                         Corporation, et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:93-cv-04122-             Morales, et al v. Int'l. Richey,
                                                                        filed 06/16/93 closed 11/30/93 Securities Exchange
  RWS                        et al
                                                                                                       Act)

https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?797034062806483-L_1_1-0-152249-pty-pla%20%20%20%20%20%20%20-plaintiff       Page 3 of 6
                  Case 1:18-cv-07291-VSB-RWL Document 74-24 Filed 08/10/20 Page 5 of 12
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                     8/6/20, 4)41 PM




                                                                                                       15:0078(15:78m(a)
                             Morales, et al v. Home
  1:93-cv-04211-KC                                                      filed 06/21/93 closed 09/03/93 Securities Exchange
                             Intensive Care
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:93-cv-04268-
                             Morales v. Tago, Inc., et al               filed 06/23/93 closed 11/22/93 Securities Exchange
  WK
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:93-cv-04269-             Morales v. Environment
                                                                        filed 06/23/93 closed 12/14/93 Securities Exchange
  LLS                        Holdings, et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:93-cv-04323-             Morales v. Cohasset Savings
                                                                        filed 06/24/93 closed 03/23/94 Securities Exchange
  SS-KAR                     Bnk, et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:93-cv-04690-             Morales v. Intramerican
                                                                        filed 07/12/93 closed 09/08/93 Securities Exchange
  MGC                        Corp., et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:93-cv-05265-             Morales v. Angstrom
                                                                        filed 07/29/93 closed 08/17/93 Securities Exchange
  MBM                        Technologie, et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:93-cv-06228-             Morales v. Underwriters
                                                                        filed 09/07/93 closed 11/17/93 Securities Exchange
  LAP                        Group, et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
                   Morales v. Zale Corporation,
  1:95-cv-01653-DC                                                      filed 03/10/95 closed 04/19/95 Securities Exchange
                   et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
                             Morales v. Halter Marine
  1:98-cv-04962-SS                                                      filed 07/13/98 closed 07/29/98 Securities Exchange
                             Group, et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:98-cv-07054-             Morales v. Dynagen, Inc., et
                                                                        filed 10/06/98 closed 01/13/99 Securities Exchange
  JSM                        al
                                                                                                       Act)

https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?797034062806483-L_1_1-0-152249-pty-pla%20%20%20%20%20%20%20-plaintiff       Page 4 of 6
                  Case 1:18-cv-07291-VSB-RWL Document 74-24 Filed 08/10/20 Page 6 of 12
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                     8/6/20, 4)41 PM




                                                                                                       15:0078(15:78m(a)
  1:98-cv-08309-             Morales v. SI Diamond Tech.,
                                                                        filed 11/20/98 closed 04/16/99 Securities Exchange
  CSH                        et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:98-cv-08481-             Morales v. Citadel Computer,
                                                                        filed 12/01/98 closed 01/22/99 Securities Exchange
  MBM                        et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
                             Morales v. Altair
  1:98-cv-08626-DC                                                      filed 12/03/98 closed 01/20/99 Securities Exchange
                             International, et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:99-cv-00077-             Morales v. International
                                                                        filed 01/06/99 closed 04/09/99 Securities Exchange
  RWS                        Techno, et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:99-cv-03417-
                             Morales v. Jabil Circuit, Inc.             filed 05/10/99 closed 05/25/99 Securities Exchange
  DNE
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:99-cv-03790-             Morales v. Saba Petroleum
                                                                        filed 05/24/99 closed 04/18/00 Securities Exchange
  RWS                        Co., et al
                                                                                                       Act)


                                                                                            15:0078(15:78m(a)
  1:99-cv-10647-             Morales v. Finantra Capital, et
                                                             filed 10/20/99 closed 03/27/00 Securities Exchange
  AGS                        al
                                                                                            Act)


                                                                                                       15:0078(15:78m(a)
  1:99-cv-11862-             Morales v. Amlyn Pharm.,
                                                                        filed 12/07/99 closed 04/24/00 Securities Exchange
  LAP                        Inc., et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  7:98-cv-07071-             Morales v. Quintel
                                                                        filed 10/06/98 closed 10/19/01 Securities Exchange
  WCC                        Entertainmen, et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  7:98-cv-08478-             Morales v. Santa Fe Gaming
                                                                        filed 12/01/98 closed 03/04/99 Securities Exchange
  CM                         Corp
                                                                                                       Act)

https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?797034062806483-L_1_1-0-152249-pty-pla%20%20%20%20%20%20%20-plaintiff       Page 5 of 6
                  Case 1:18-cv-07291-VSB-RWL Document 74-24 Filed 08/10/20 Page 7 of 12
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                     8/6/20, 4)41 PM




                                                       PACER Service Center
                                                           Transaction Receipt
                                                              08/06/2020 16:41:09
                                 PACER                                     Client
                                                 daniellemclaughlin1975
                                 Login:                                    Code:
                                                                                     COA: 15:0078 Last
                                                                           Search
                                 Description: Search                                 Name: Morales First
                                                                           Criteria:
                                                                                     Name: Richard
                                 Billable
                                                 2                         Cost:      0.20
                                 Pages:




https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?797034062806483-L_1_1-0-152249-pty-pla%20%20%20%20%20%20%20-plaintiff       Page 6 of 6
                  Case 1:18-cv-07291-VSB-RWL Document 74-24 Filed 08/10/20 Page 8 of 12
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                           8/6/20, 4)41 PM




                                                           Select A Case


                                             Richard Morales is a plaintiff in 40 cases.


                                                                                                       15:0078(15:78m(a)
  1:00-cv-01145-HB Morales v. eGlobe, Inc., et al                       filed 02/15/00 closed 03/28/00 Securities Exchange
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:00-cv-01347-             Morales v. Imaging
                                                                        filed 02/22/00 closed 07/21/00 Securities Exchange
  HB                         Technologies, et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:00-cv-01482-             Morales v. Imaging
                                                                        filed 02/25/00 closed 07/26/00 Securities Exchange
  BSJ                        Technologies, et al
                                                                                                       Act)


                                                                                           15:0078(15:78m(a)
  1:00-cv-01741-             Morales v. Aviation Sales Co.,
                                                            filed 03/07/00 closed 05/30/00 Securities Exchange
  SAS                        et al
                                                                                           Act)


                                                                                                       15:0078(15:78m(a)
  1:00-cv-05084-             Morales v. Ebix.com, Inc., et
                                                                        filed 07/11/00 closed 08/28/00 Securities Exchange
  DC                         al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:00-cv-05569-             Morales v. Cal Dive Int'l. Inc.,
                                                                        filed 07/26/00 closed 12/01/00 Securities Exchange
  WHP                        et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:00-cv-06051-             Morales v. Comsat
                                                                        filed 08/15/00 closed 08/28/00 Securities Exchange
  RMB                        Corporation, et al
                                                                                                       Act)


                                                                                             15:0078(15:78m(a)
  1:00-cv-06060-
                             Morales v. Wet Seal, Inc., et al filed 08/15/00 closed 02/15/01 Securities Exchange
  GBD
                                                                                             Act)


                                                                                                                    15:0078(15:78m(a)

https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?797034062806483-L_1_1-0-321815-pty-pla%20%20%20%20%20%20%20-plaintiff             Page 1 of 5
                  Case 1:18-cv-07291-VSB-RWL Document 74-24 Filed 08/10/20 Page 9 of 12
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                     8/6/20, 4)41 PM



  1:00-cv-06696-             Donoghue, et al v. Miracor                 filed 09/06/00 closed 03/27/02 Securities Exchange
  JGK                        Diagnostics, et al                                                        Act)



                                                                                                       15:0078(15:78m(a)
  1:00-cv-08755-             Morales v. American Skiing
                                                                        filed 11/16/00 closed 08/27/01 Securities Exchange
  DC                         Co., et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:00-cv-09338-             Morales v. Country World, et
                                                                        filed 12/08/00 closed 06/22/01 Securities Exchange
  KMW                        al
                                                                                                       Act)


                                                                                             15:0078(15:78m(a)
  1:94-cv-08177-
                             Morales v. Consulier Inc., et al filed 11/14/94 closed 12/21/94 Securities Exchange
  RPP
                                                                                             Act)


                                                                                                       15:0078(15:78m(a)
  1:94-cv-08439-             Morales v. Independent Tele.,
                                                                        filed 11/18/94 closed 01/20/95 Securities Exchange
  LMM                        et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:94-cv-08502-             Morales v. Alter Sales
                                                                        filed 11/23/94 closed 06/08/95 Securities Exchange
  KTD                        Company, et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:94-cv-08571-             Morales v. Dig. Solutions,
                                                                        filed 11/25/94 closed 02/02/95 Securities Exchange
  AGS                        Inc., et al
                                                                                                       Act)


                                                                                           15:0078(15:78m(a)
  1:94-cv-08572-             Morales v. Wellco Enterprises,
                                                            filed 11/25/94 closed 02/26/96 Securities Exchange
  JSM                        et al
                                                                                           Act)


                                                                                                       15:0078(15:78m(a)
  1:94-cv-08573-             Morales v. Princeton
                                                                        filed 11/25/94 closed 11/29/96 Securities Exchange
  JFK                        Electronic, et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:95-cv-01246-             Morales v. New Valley Corp.,
                                                                        filed 02/22/95 closed 04/17/98 Securities Exchange
  CSH                        et al
                                                                                                       Act)


https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?797034062806483-L_1_1-0-321815-pty-pla%20%20%20%20%20%20%20-plaintiff       Page 2 of 5
                 Case 1:18-cv-07291-VSB-RWL Document 74-24 Filed 08/10/20 Page 10 of 12
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                     8/6/20, 4)41 PM



                                                                                                       15:0078(15:78m(a)
  1:95-cv-01343-             Morales v. Enviromint
                                                                        filed 02/27/95 closed 03/31/95 Securities Exchange
  JES                        Holdings, et al                                                           Act)



                                                                                                       15:0078(15:78m(a)
  1:95-cv-08685-             Morales v. Inamed
                                                                        filed 10/11/95 closed 04/22/96 Securities Exchange
  LMM                        Corporation, et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:95-cv-08857-             Morales v. U.S. Long
                                                                        filed 10/18/95 closed 03/07/96 Securities Exchange
  KMW                        Distance, et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:95-cv-08858-             Morales v. Video Display
                                                                        filed 10/18/95 closed 03/26/96 Securities Exchange
  RPP                        Corp., et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:95-cv-09022-
                             Morales v. American Power                  filed 10/23/95 closed 12/21/95 Securities Exchange
  HB
                                                                                                       Act)


                                                                                           15:0078(15:78m(a)
  1:95-cv-10202-             Morales v. Executive Telecard,
                                                            filed 12/04/95 closed 12/14/99 Securities Exchange
  CBM                        et al
                                                                                           Act)


                                                                                                       15:0078(15:78m(a)
  1:95-cv-10907-             Morales, et al v. Glob. Tot.
                                                                        filed 12/27/95 closed 06/26/96 Securities Exchange
  MP                         Ret. Fund, et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:95-cv-10976-             Morales v. Oryx Technology
                                                                        filed 12/29/95 closed 11/25/96 Securities Exchange
  JSM                        Corp, et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:96-cv-00214-             Morales v. Alba Waldensian
                                                                        filed 01/16/96 closed 07/10/96 Securities Exchange
  JFK                        Inc., et al
                                                                                                       Act)


                                                                                            15:0078(15:78m(a)
  1:96-cv-00225-
                             Morales v. Incomnet Inc., et al filed 01/16/96 closed 06/06/97 Securities Exchange
  DLC
                                                                                            Act)

https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?797034062806483-L_1_1-0-321815-pty-pla%20%20%20%20%20%20%20-plaintiff       Page 3 of 5
                 Case 1:18-cv-07291-VSB-RWL Document 74-24 Filed 08/10/20 Page 11 of 12
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                     8/6/20, 4)41 PM




                                                                                                       15:0078(15:78m(a)
  1:96-cv-01277-             Morales v. Rhone-Poulenc
                                                                        filed 02/22/96 closed 04/30/96 Securities Exchange
  LBS                        Rorer, et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:96-cv-02505-             Morales v. SCI Systems Inc.,
                                                                        filed 04/09/96 closed 07/26/96 Securities Exchange
  RPP                        et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:96-cv-02896-             Morales v. Chromatics Color,
                                                                        filed 04/22/96 closed 09/26/96 Securities Exchange
  JSM                        et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:96-cv-04021-             Morales v. Quintiles
                                                                        filed 05/29/96 closed 01/06/99 Securities Exchange
  RO                         Transnati., et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:97-cv-01914-             Morales v. Amcor Capital
                                                                        filed 03/18/97 closed 07/01/98 Securities Exchange
  KMW-HBP                    Corp., et al
                                                                                                       Act)


                                                                                             15:0078(15:78m(a)
  1:97-cv-02865-
                             Morales v. Ameralia, Inc., et al filed 04/22/97 closed 06/23/97 Securities Exchange
  DLC
                                                                                             Act)


                                                                                                       15:0078(15:78m(a)
  1:97-cv-04958-             Morales v. Standard Energy
                                                                        filed 07/08/97 closed 09/24/98 Securities Exchange
  LAP                        Corp, et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:97-cv-05247-             Morales v. M.D.C. Holdings,
                                                                        filed 07/17/97 closed 02/02/98 Securities Exchange
  DLC                        Inc, et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:98-cv-00788-             Morales v. Travel Ports of
                                                                        filed 02/05/98 closed 06/25/98 Securities Exchange
  SAS                        Amer, et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:98-cv-02585-             Morales v. Alfacell
                                                                        filed 04/10/98 closed 06/23/98 Securities Exchange
  DC                         Corporation, et al
                                                                                                       Act)

https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?797034062806483-L_1_1-0-321815-pty-pla%20%20%20%20%20%20%20-plaintiff       Page 4 of 5
                 Case 1:18-cv-07291-VSB-RWL Document 74-24 Filed 08/10/20 Page 12 of 12
SDNY CM/ECF NextGen Version 1.2-Query : Case Search                                                                     8/6/20, 4)41 PM




                                                                                                       15:0078(15:78m(a)
  1:98-cv-03470-             Morales v. United American,
                                                                        filed 05/14/98 closed 11/30/98 Securities Exchange
  JCF                        et al
                                                                                                       Act)


                                                                                                       15:0078(15:78m(a)
  1:99-cv-03846-             Morales v. Smartalk
                                                                        filed 05/26/99 closed 06/21/99 Securities Exchange
  AGS                        Teleservice, et al
                                                                                                       Act)


                                                       PACER Service Center
                                                           Transaction Receipt
                                                              08/06/2020 16:41:24
                                 PACER                                     Client
                                                 daniellemclaughlin1975
                                 Login:                                    Code:
                                                                                     COA: 15:0078 Last
                                                                           Search
                                 Description: Search                                 Name: Morales First
                                                                           Criteria:
                                                                                     Name: Richard
                                 Billable
                                                 2                         Cost:       0.20
                                 Pages:




https://ecf.nysd.uscourts.gov/cgi-bin/iquery.pl?797034062806483-L_1_1-0-321815-pty-pla%20%20%20%20%20%20%20-plaintiff       Page 5 of 5
